DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Response to Amendment
The amendment filed 11/30/2021 has been entered.
Claims 4, 11, and 19 are cancelled. 
Claims 1-3, 5-10, 12-18, and 20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gazis (US 5793705 A) in view of Yasuda (US 4545244 A) and Singer (US 10,030,502 B1).
Regarding claim 1, Gazis[Abstract; Figs 1-6] teaches an analog front end circuit, configured to send an electrical pulse to a first transducer coupled to a tank configured for containing a liquid[Fig 1, 3, 4, have a circuit connected to transducers on a tank containing liquid]; an analog front end circuit, coupled to the processing element .....
wherein the first signal is received from the first transducer and corresponds to reflected ultrasonic waves generated by the first transducer[Abstract, Figs 1, 3, 4, Col 4; Lines 35-50];
wherein the first signal corresponds to a level of the liquid in the tank[Abstract, Figs 1, 3, 4, Col 4; Lines 35-50], and .....
Gazis does not explicitly teach .....a differential amplifier, coupled to the analog front end circuit, configured to: subtract a second signal from a first signal; and
output a subtracted signal to the analog front end circuit, .....
wherein the second signal is received from a second transducer and corresponds to vibrations of a chassis coupled to the tank.
Yasuda[Abstract; Fig 3; Col 9; Lines 45-60] teaches an analog front end circuit[Fig 3], configured to send an electrical pulse to a first transducer coupled to a tank configured for containing a liquid[#6, #8, and #10, #11];
and a differential amplifier[#170], coupled to the analog front end circuit, configured to: subtract a second signal from a first signal[Col 7; Lines 15-25; Col 9; Lines 10-15, 45-60]; and
output a subtracted signal to the analog front end circuit[Col 9; Lines 45-60], .....
Singer teaches ..... wherein the second signal is received from a second transducer and corresponds to vibrations of a chassis coupled to the tank[Col 8; Lines 35-50 has microphone for picking up other noises to compensate for it].
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic level measuring device in Gazis in view of the differential amplifier to subtract signals in Yasuda and the microphone to pick up noise in Singer in order to create a level sensor that uses subtraction of the noises picked up to get a better signal.
Regarding claim 8, Gazis[Abstract; Figs 1-6] teaches a processing element; an analog front end circuit, coupled to the processing element [Fig 1, 3, 4, have a circuit connected to transducers on a tank containing liquid];
a first transducer, coupled to the analog front end circuit, configured to receive an electrical pulse transmitted by the analog front end circuit and convert the electrical pulse to vibrations causing ultrasonic waves in a tank configured for contaming a liquid and generate a first signal corresponding to the reflected ultrasonic waves wherein the first signal corresponds to a level of the liquid in the tank; [Abstract, Figs 1, 3, 4, Col 4; Lines 35-50]; .....
Gazis does not explicitly teach ..... a second transducer, coupled to the analog front end circuit, configured to generate a second signal that corresponds to vibrations of a chassis coupled to the tank;
and a differential amplifier, coupled to the analog front end circuit, configured to: subtract the second signal from the first signal;
and output a subtracted signal to the analog front end circuit.
Yasuda[Abstract; Fig 3; Col 9; Lines 45-60] teaches a processing element; an analog front end circuit, coupled to the processing element [Fig 3]; .....

output a subtracted signal to the analog front end circuit[Col 9; Lines 45-60].
Singer teaches .....asecond transducer, coupled to the analog front end circuit, configured to generate a second signal that corresponds to vibrations of a chassis coupled to the tank; [Col 8; Lines 35-50 has microphone for picking up other noises to compensate for it].
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic level measuring system in Gazis in view of the differential amplifier to subtract signals in Yasuda and the microphone to pick up noise in Singer in order to create a level sensor that uses subtraction of the noises picked up to get a better signal.
Regarding claim 16, Gazis[Abstract; Figs 1-6] teaches transmitting an electrical pulse from an analog front-end circuit to a first transducer disposed on a surface of the metal tank [Fig 1, 3, 4, have a circuit connected to transducers on a tank containing liquid; Col 4; Lines 35-50];
converting the electrical pulse to vibrations by the first transducer causing ultrasonic waves in the metal tank [Abstract, Figs 1, 3, 4, Col 4; Lines 35-50];
generating a first signal corresponding to reflected ultrasonic waves by the first transducer wherein the first signal corresponds to a level of the fluid in the metal tank; [Abstract, Figs 1, 3, 4, Col 4; Lines 35-50], and .....
Gazis does not explicitly teach ..... generating a second signal by a second transducer, corresponding to vibrations of a chassis coupled to the metal tank;
and subtracting the second signal from the first signal by a differential amplifier, outputting a subtracted signal to the analog front end circutt.
Yasuda[Abstract; Fig 3; Col 9; Lines 45-60] teaches transmitting an electrical pulse from an analog front-end circuit to a first transducer disposed on a surface of the metal tank [Abstract; Fig 3; #6, #8, and #10, #11];
converting the electrical pulse to vibrations by the first transducer causing ultrasonic waves in the metal tank[Fig 3; Col 9; Lines 45-60; Signal from #6 is transmitted and reflected back to #8]; .....
and subtracting the second signal from the first signal by a differential amplifier[#170], outputting a subtracted signal to the analog front end circuit [Col 7; Lines 15-25; Col 9; Lines 10- 15, 45-60].
Singer teaches ..... generating a second signal by a second transducer, corresponding to vibrations of a chassis coupled to the metal tank;[Col 8; Lines 35-50 has microphone for picking up other noises to compensate for it]...
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic level measuring method in Gazis in view of the differential amplifier to subtract signals in Yasuda and the microphone to pick up noise in Singer in order to create a level sensor that uses subtraction of the noises picked up to get a better signal.
Regarding claims 3 and 10, Gazis, as modified, teaches the differential amplifier is integrated into the analog front end circuit[#22 in Fig 1, 2; Col 5; Lines 15-35].
Yasuda [Fig 3] also teaches the differential amplifier is integrated into the analog front end circuit [#170 is integrated into the circuit].
Regarding claim 5, Gazis, as modified, teaches the electrical pulse when received by the first transducer causes the first transducer to generate the ultrasonic waves in the tank[Abstract; Fig 1, 2; Col 5; Lines 5-15].

Regarding claims 6 and 13, Gazis does not explicitly teach the analog front end circuit is a time-to-digital converter circuit.
Yasuda teaches the analog front end circuit is a time-to-digital converter circuit[#180; Fig 3, 5; Col 1; Lines 20-35; Col 9; Lines 5-15]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic level sensor in Gazis in view of the time to digital converter in Yasuda to get time to digital conversion for easier output.
Regarding claim 7 and 14, Gazis does not explicitly teach wherein the time-to-digital converter circuit is configured to receive the subtracted signal from the differential amplifier and generate signals indicating atime transmitting the electrical pulse to the first transducer and a time of receiving the subtracted signal from the differential amplifier.
Yasuda teaches wherein the time-to-digital converter circuit is configured to receive the subtracted signal from the differential amplifier and generate signals indicating atime transmitting the electrical pulse to the first transducer and a time of receiving the subtracted signal from the differential amplifier. [#180; Fig 3, 5; Col 1; Lines 20-35; Col 9; Lines 5-15;]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic level sensor in Gazis in view of the time to digital converter in Yasuda to use a timer for calculations.
Regarding claim 9,
Regarding claim 15, Gazis, as modified, teaches the processing element is programmed to calculate a fluid level in the tank based on the time of transmitting the electrical pulse to the first transducer and a time of receiving the subtracted signal from the differential amplifier.[Abstract; Claim 1; Fig 2; Col 5; Lines 40-45]
Regarding claim 18, Gazis, as modified, teaches integrating the differential amplifier into the analog front end circuit[#22 in Fig 1, 2; Col 5; Lines 15-35].
Yasuda [Fig 3] also teaches integrating the differential amplifier into the analog front end circuit [#170 is integrated into the circuit].
Regarding claim 20, Gazis, as modified, teaches calculating a fluid level in the metal tank based on a time of flight calculated based on a time of the electrical pulse transmitted by the analog front end circuit and a time of receiving the subtracted signal.[Abstract; Claim 1; Fig 2; Col 5; Lines 40-45].

Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gazis (US 5793705 A) in view of Yasuda (US 4545244 A) and Singer (US 10,030,502 B1) as applied to claims 1, 8, and 16 above, and further in view of Fayers (US 2367110 A).
Regarding claim 2 and 12, Gazis does not explicitly teach a programmable resistor, coupled to an input of the differential amplifier for amplitude compensation.[Though Col 6; Lines 15-20; Fig 3; #160 of Yasuda teaches the use of automatic amplitude adjustment]
Fayers teaches a programmable resistor, coupled to an input of the differential amplifier for amplitude compensation [Page 1; Col 1, Line 55 to Col 2 Line 20 teaches the use of a potentiometer which uses resistors to control amplitude]

Regarding claim 17, Gazis does not explicitly compensating for amplitude differences between the first signal and the second signal with one or more programmable resistors. [Though Col 6; Lines 15-20; Fig 3; #160 of Yasuda teaches the use of automatic amplitude adjustment]
Fayers teaches compensating for amplitude differences between the first signal and the second signal with one or more programmable resistors. [Page 1; Col 1, Line 55 to Col 2 Line 20 teaches the use of a potentiometer which uses resistors to control amplitude]
It would have been obvious to one of ordinary skill in the art to have modified the circuits in Gazis in view of Yasuda and Singer further in view of the use of resistors in the potentiometer in Fayers in order to use resistors to control amplitude. Doing so would allow adjustment of the signal. 
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant argues on page 1 of the remarks that the art does not show that the signals generated correspond to reflected ultrasonic waves. Gazis [Abstract, Fig 1-4; Col 3, Lines 40-60 and Col 4; Lines 35-50] teach the use of echos which are reflected ultrasonic waves. The use of transducers that transmit, receive and use reflected ultrasonic waves is a basic premise of ultrasonic technology and is well known to a person of ordinary skill in the art. The prior art reads on the claim when given the broadest reasonable interpretation of the claim.
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/JAMES R HULKA/Primary Examiner, Art Unit 3645